Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 1 of 37




      EXHIBIT “A”
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 2 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 3 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 4 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 5 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 6 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 7 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 8 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 9 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 10 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 11 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 12 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 13 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 14 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 15 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 16 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 17 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 18 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 19 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 20 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 21 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 22 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 23 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 24 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 25 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 26 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 27 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 28 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 29 of 37
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 30 of 37
FilingCase 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 31 of 37
       # 125854335  E-Filed 04/29/2021 01:28:49 PM


                                                            IN THE CIRCUIT COURT OF THE 11TH
                                                            JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO. 2021-007128 CA 01

        DIEP VUONG,

               Plaintiff,

        v.

        ETRO U.S.A., INC.,

              Defendant.
        ______________________/

                                         NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Scott S. Allen, Esq. of the law firm of Jackson Lewis P.C.,

        hereby makes his appearance as counsel for Defendant, Etro U.S.A, Inc., in the above-captioned

        matter, and requests that all pleadings, correspondence, and other documents regarding this case

        be forwarded to the attention of the undersigned.

        Dated: April 29, 2021

                                                     Respectfully submitted,
                                                     JACKSON LEWIS P.C.
                                                     One Biscayne Tower
                                                     2 South Biscayne Boulevard, Suite 3500
                                                     Miami, Florida 33131
                                                     Telephone: (305) 577-7600
                                                     Facsimile: (305) 373-4466
                                                     /s/ Scott Allen
                                                     Scott S. Allen, Esq.
                                                     Florida Bar No. 143278
                                                     E-mail: scott.allen@jacksonlewis.com
                                                     Tiexin Yang, Esq.
                                                     Florida Bar No.: 1010651
                                                     E-mail: tiexin.yang@jacksonlewis.com

                                                     Counsel for Defendant
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 32 of 37
                                                                    CASE NO. 2021-007128 CA 01


                                   CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on this 29th day of April 2021, a true and correct copy

   of the foregoing document was electronically filed with the Clerk of the Court by using Florida

   Courts E-Filing Portal and furnished via electronic mail to the addresses on the following Service

   List.

                                                /s/ Scott Allen
                                                Scott Allen, Esq.


                                           SERVICE LIST


   Christopher D. Brown, Esq.                      Scott S. Allen, Esq.
   Florida Bar Number: 0045004                     Florida Bar No. 143278
   E-mail: cbrown@beasleydemos.com                 E-mail: scott.allen@jacksonlewis.com
   BEALEY, DEMOS & BROWN, LLC                      Tiexin Yang, Esq.
   201 Alhambra Circle, Suite 601                  Florida Bar No. 1010651
   Coral Gables, FL 33134                          E-mail: tiexin.yang@jacksonlewis.com
   Tel.: (305) 669-3131                            JACKSON LEWIS P.C.
   Fax: (786)615-8945                              One Biscayne Tower, Suite 3500
                                                   2 South Biscayne Boulevard
   Attorneys for Plaintiff                         Miami, Florida 33131
                                                   Tel.: (305) 577-7600
                                                   Fax: (305) 373-4466

                                                   Attorneys for Defendant




                                                   2
FilingCase 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 33 of 37
       # 125854663  E-Filed 04/29/2021 01:31:32 PM


                                                            IN THE CIRCUIT COURT OF THE 11TH
                                                            JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO. 2021-007128 CA 01

        DIEP VUONG,

               Plaintiff,

        v.

        ETRO U.S.A., INC.,

              Defendant.
        ______________________/

                                         NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Tiexin Yang, Esq. of the law firm of Jackson Lewis P.C.,

        hereby makes her appearance as counsel for Defendant, Etro U.S.A, Inc., in the above-captioned

        matter, and requests that all pleadings, correspondence, and other documents regarding this case

        be forwarded to the attention of the undersigned.

        Dated: April 29, 2021

                                                     Respectfully submitted,
                                                     JACKSON LEWIS P.C.
                                                     One Biscayne Tower
                                                     2 South Biscayne Boulevard, Suite 3500
                                                     Miami, Florida 33131
                                                     Telephone: (305) 577-7600
                                                     Facsimile: (305) 373-4466
                                                     /s/ Tiexin Yang
                                                     Scott S. Allen, Esq.
                                                     Florida Bar No. 143278
                                                     E-mail: scott.allen@jacksonlewis.com
                                                     Tiexin Yang, Esq.
                                                     Florida Bar No.: 1010651
                                                     E-mail: tiexin.yang@jacksonlewis.com

                                                     Counsel for Defendant
Case 1:21-cv-21658-FAM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 34 of 37
                                                                     CASE NO. 2021-007128 CA 01


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 29th day of April 2021, a true and correct copy of the

   foregoing document was electronically filed with the Clerk of the Court by using Florida Courts

   E-Filing Portal and furnished via electronic mail to the addresses on the following Service List.

                                                /s/ Tiexin Yang
                                                Tiexin Yang, Esq.

                                           SERVICE LIST

   Christopher D. Brown, Esq.                      Scott S. Allen, Esq.
   Florida Bar Number: 0045004                     Florida Bar No. 143278
   E-mail: cbrown@beasleydemos.com                 E-mail: scott.allen@jacksonlewis.com
   BEALEY, DEMOS & BROWN, LLC                      Tiexin Yang, Esq.
   201 Alhambra Circle, Suite 601                  Florida Bar No. 1010651
   Coral Gables, FL 33134                          E-mail: tiexin.yang@jacksonlewis.com
   Tel.: (305) 669-3131                            JACKSON LEWIS P.C.
   Fax: (786)615-8945                              One Biscayne Tower, Suite 3500
                                                   2 South Biscayne Boulevard
   Attorneys for Plaintiff                         Miami, Florida 33131
                                                   Tel.: (305) 577-7600
                                                   Fax: (305) 373-4466

                                                   Attorneys for Defendant




                                                   2
4/29/2021                          Case 1:21-cv-21658-FAM Document 1-1 Entered onSearch
                                                                             OCS   FLSD Docket 04/30/2021 Page 35 of 37



                                   MIAMI-DADE COUNTY CLERK OF THE COURTS
                                   HARVEY RUVIN

                                                                        Contact Us    My Account
                                                                                                       

        CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

             BACK


             DIEP VUONG VS ETRO U.S.A., INC.


                             Local Case Number:     2021-007128-CA-01                                Filing Date:       03/23/2021

                             State Case Number:     132021CA007128000001                       Judicial Section:        CA27

                        Consolidated Case No.:      N/A                                               Case Type:        Discrimination - Employment or Other

                                     Case Status:   OPEN




              Parties                                                                                                                            Total Of Parties: 2   

              Hearing Details                                                                                                                  Total Of Hearings: 0    

              Dockets                                                                                                                          Total Of Dockets: 16    

                                                                  Docket          Event
                        Number         Date         Book/Page     Entry           Type      Comments

                        16             04/29/2021                 Notice of       Event
                                                                 Appearance

                        15             04/29/2021                 Notice of       Event     Parties: Scott S Allen; ETRO U.S.A. Inc.
                                                                 Appearance


                        13             04/27/2021                 Notice:         Event     OF WITHDRAWAL OF MOTION FOR CLERK'S DEFAULT
              

                        12             04/27/2021                 Motion for      Event
                                                                 Default

                        11             04/27/2021                 Affidavit of:   Event     RETURN OF SERVICE W/O SUMMONS
              

                        10             04/27/2021                 Motion for      Event
                                                                 Default


                        9              03/27/2021                 Receipt:        Event     RECEIPT#:2610185 AMT PAID:$10.00 NAME:CHRISTOPHER BROWN 201
                                                                                            ALHAMBRA CIR STE 601 MIAMI FL 33134-5199 COMMENT: ALLOCATION
                                                                                            CODE QUANTITY UNIT AMOUNT 3139-SUMMONS ISSUE FEE 1 $10.00
                                                                                            $10.00 TENDER TYPE:E-FILING ACH TENDER AMT:$10.00 RECEIPT
                                                                                            DATE:03/27/2021 REGISTER#:261 CASHIER:EFILINGUSER

                        8              03/26/2021                 Request for     Event
                                                                 Production

                                       03/26/2021                 20 Day          Service
                                                                  Summons
                                                                  Issued

                        7              03/26/2021                 ESummons        Event     Parties: ETRO U.S.A. Inc.
                                                                 20 Day
                                                                  Issued                                                                                                    

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                                                1/3
4/29/2021                          Case 1:21-cv-21658-FAM Document 1-1 Entered onSearch
                                                                             OCS   FLSD Docket 04/30/2021 Page 36 of 37

                                                                   Docket             Event
                        Number         Date         Book/Page      Entry              Type       Comments




                        6              03/26/2021                  (M) 20 Day         Event
                                                                  (C)
                                                                   Summons
                                                                   (Sub)
                                                                   Received

                        5              03/25/2021                  Receipt:           Event      RECEIPT#:2550066 AMT PAID:$401.00 NAME:CHRISTOPHER BROWN 201
                                                                                                 ALHAMBRA CIR STE 601 MIAMI FL 33134-5199 COMMENT: ALLOCATION
                                                                                                 CODE QUANTITY UNIT AMOUNT 3100-CIRCUIT FILING FEE 1 $401.00
                                                                                                 $401.00 TENDER TYPE:E-FILING ACH TENDER AMT:$401.00 RECEIPT
                                                                                                 DATE:03/25/2021 REGISTER#:255 CASHIER:EFILINGUSER

                        4              03/23/2021                  Request for        Event
                                                                  Production

                        3              03/23/2021                  Notice of          Event
                                                                  Interrogatory

                        2              03/23/2021                  Complaint          Event
              

                        1              03/23/2021                  Civil Cover        Event
                                                                  Sheet -
                                                                   Claim
                                                                   Amount




             BACK
        Please be advised:

        The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
        completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
        and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
        Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
        contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
        Office.

        If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
        above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



                                                                                          General
                                                                                       Online Case Home

                                                                                 Civil / Family Courts Information

                                                                                               Login



                                                                                  Help and Support
                                                                                          Clerk's Home


                                                                                        Privacy Statement

                                                                                           ADA Notice


                                                                                            Disclaimer

                                                                                           Contact Us


                                                                                              About Us




                                                                                                                                                                              

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                                                    2/3
4/29/2021                          Case 1:21-cv-21658-FAM Document 1-1 Entered onSearch
                                                                             OCS   FLSD Docket 04/30/2021 Page 37 of 37


                                                                      HARVEY RUVIN
                                                                        Miami-Dade County
                                                                         Clerk of the Courts

                                                                        73 W. Flagler Street
                                                                        Miami, Florida 33130

                                                                            305-275-1155


                                                            ©2021 Clerk of the Courts. All rights reserved.




                                                                                                                          

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                              3/3
